

Exhibit 10.2
October 10, 2019
Via Email

L. Daniel Browne
Revance Therapeutics, Inc.
Re:    Separation Agreement
Dear Dan:
This letter sets forth the substance of the separation agreement (the
“Agreement”) that Revance Therapeutics, Inc. (the “Company”) is offering to you
to aid in your employment transition.
1.SEPARATION DATE. Your last day of work as the Company’s Chief Executive
Officer and your employment termination date will be October 11, 2019 (the
“Separation Date”). On the Separation Date, the Company will pay you all accrued
salary, and all accrued and unused vacation earned through the Separation Date,
subject to standard payroll deductions and withholdings. You are entitled to
these payments regardless of whether or not you sign this Agreement.
2.    BOARD RESIGNATION. As part of this Agreement, you hereby resign your
position as a director on the Company’s Board of Directors, and the Board
accepts your resignation, effective as of the Separation Date.
3.    SEVERANCE BENEFITS. Pursuant to the Revance Therapeutics, Inc. Third
Amended and Restated Executive Severance Plan, if you sign this Agreement, allow
the releases set forth herein to become effective, and comply with all of your
legal and contractual obligations to the Company, then the Company will provide
you with the following severance benefits::
(a)Cash Severance. The Company will pay you severance in an amount equal to
fifteen (15) months of you base salary, paid in equal installments on the
Company’s regular payroll schedule over the fifteen (15) month period following
the Separation Date; provided, however, that no payments will be made prior to
the first business day to occur on or after the 60th day following the
Separation Date. On the first business day to occur on or after the 60th day
following the Separation Date, you will receive in a lump sum the cash severance
you would have received on or prior to such date under the original schedule,
with the balance being paid as originally scheduled.
(b)    Health Care Continuation Coverage.
(i)    COBRA. To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.





--------------------------------------------------------------------------------






(ii)    COBRA Premiums. If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (i) the date that is fifteen (15) months after the
Separation Date; (ii) the date you become eligible for group health insurance
coverage through a new employer; or (iii) the date you cease to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event you become covered under another employer's group health plan or otherwise
cease to be eligible for COBRA during the COBRA Premium Period, you must
immediately notify the Company in writing of such event.
(iii)    Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period. You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums. On the thirtieth (30th) day
following your Separation from Service, the Company will make the first payment
to you under this paragraph, in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid to you through such date had the
Special Cash Payments commenced on the first day of the first month following
the Separation from Service through such thirtieth (30th) day, with the balance
of the Special Cash Payments paid thereafter on the schedule described above.
4.    STOCK OPTIONS. Vesting of your equity awards will cease on the Separation
Date. Your right to exercise any vested shares, and all other rights and
obligations with respect to your equity awards will be as set forth in the
applicable award agreement and plan documents. Your options shall continue to be
governed by the terms of the applicable grant notices, stock option agreements
and the applicable plan documents. The Company will also extend the
post-termination exercise period for all of the vested stock options you hold
through the earlier to occur of a Change in Control (as defined in the Company’s
2014 Equity Incentive Plan), or January 31, 2021.
5.    OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
vested right you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account).
6.    EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.





--------------------------------------------------------------------------------




7.    RETURN OF COMPANY PROPERTY. By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the severance benefits provided
hereunder.
8.    PROPRIETARY INFORMATION OBLIGATIONS. Both during and after your employment
you acknowledge your continuing obligations under your Proprietary Information
and Inventions Agreement, including your obligations not to use or disclose any
confidential or proprietary information of the Company. A copy of your
Proprietary Information and Inventions Agreement is attached hereto as Exhibit
A.
9.    NONDISPARAGEMENT. You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations;
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation. In
addition, nothing in this provision or this Agreement is intended to prohibit or
restrain you in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. The Company
shall instruct its directors and officers to refrain from disparaging you in any
manner likely to be harmful to you or your business or personal reputation;
provided that the Company (and its directors and officers) may respond
accurately and fully to any question, inquiry or request for information when
required by legal process (e.g., a valid subpoena or other similar compulsion of
law) or as part of a government investigation; and provided further that the
Company’s press release announcing your departure shall not violate this
section.
10.    NO VOLUNTARY ADVERSE ACTION; AND COOPERATION. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided that you may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation. In addition, you agree to voluntarily cooperate with
the Company if you have knowledge of facts relevant to any





--------------------------------------------------------------------------------




existing or future litigation or arbitration initiated by or filed against the
Company by making yourself reasonably available without further compensation for
interviews with the Company or its legal counsel, for preparing for and
providing deposition testimony, and for preparing for and providing trial
testimony.
11.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
12.    RELEASE OF CLAIMS.
(a)    General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
(b)    Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).
(c)    ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”),
and that the consideration given for the waiver and release in this Section is
in addition to anything of value to which you are already entitled. You further
acknowledge that you have been advised, as required by the ADEA, that: (i) your
waiver and release do not apply to any rights or claims that may arise after the
date that you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (iii) you have twenty-one (21) days to consider this Agreement (although
you may choose voluntarily to sign it earlier); (iv) you have seven (7) days
following the date you sign this Agreement to revoke the ADEA Waiver (by
providing written notice of





--------------------------------------------------------------------------------




your revocation to me); and (v) the ADEA Waiver will not be effective until the
date upon which the revocation period has expired unexercised, which will be the
eighth day after you sign this Agreement (“Effective Date”). Nevertheless, your
general release of claims, except for the ADEA Waiver, is effective immediately,
and not revocable.
(d)    Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
(e)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims. You understand that nothing in this Agreement limits your ability to
file a charge or complaint with any Government Agency. While this Agreement does
not limit your right to receive an award for information provided to the
Securities and Exchange Commission, you understand and agree that, to maximum
extent permitted by law, you are otherwise waiving any and all rights you may
have to individual relief based on any claims that you have released and any
rights you have waived by signing this Agreement.
13.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
14.    SECTION 409A. Notwithstanding anything herein to the contrary, (i) if at
the time of your termination of employment with the Company, you are a
“specified employee” as defined in Section 409A of the Code and the applicable
guidance and regulations thereunder (collectively, “Section 409A”), and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will





--------------------------------------------------------------------------------




defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) until the first business day to occur following the date that is six (6)
months following your termination of employment with the Company (or the
earliest date as is permitted under Section 409A); and (ii) if any other
payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company’s Board of the Directors, that does not cause such an
accelerated or additional tax. In the event that payments under this Agreement
are deferred pursuant to this Section 14 in order to prevent any accelerated tax
or additional tax under Section 409A, then such payments shall be paid at the
time specified under this Section 14 without any interest thereon. The Company
shall consult with you in good faith regarding the implementation of this
Section 14; provided, that neither the Company nor any of its employees or
representatives shall have any liability to you with respect thereto.
Notwithstanding anything to the contrary herein, to the extent required by
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean separation from service. For purposes of Section 409A, each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of the Section 409A. Notwithstanding anything to the contrary herein,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A, (A) the amount of expenses eligible for
reimbursement or in-kind benefits provided to you during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to you in any other calendar year; (B) the reimbursements for expenses
for which you are entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; and (C) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.
15.    DISPUTE RESOLUTION. To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, your employment, or the
termination of your employment, including but not limited to statutory claims,
shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and
to the fullest extent permitted by law by final, binding and confidential
arbitration, by a single arbitrator, conducted by JAMS, Inc. (“JAMS”) under the
then applicable JAMS rules (which can be found at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/). By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. The
Company acknowledges that you will have the right to be





--------------------------------------------------------------------------------




represented by legal counsel at any arbitration proceeding. In addition, all
claims, disputes, or causes of action under this paragraph, whether by you or
the Company, must be brought in an individual capacity, and shall not be brought
as a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. This paragraph shall not
apply to an action or claim brought in court pursuant to the California Private
Attorneys General Act of 2004, as amended. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law. The Company shall pay all JAMS’ arbitration fees in excess of the
amount of court fees that would be required of you if the dispute were decided
in a court of law. Nothing in this Agreement is intended to prevent either you
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Any awards or orders in
such arbitrations may be entered and enforced as judgments in the federal and
state courts of any competent jurisdiction.
16.    MISCELLANEOUS. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile and signatures transmitted by PDF shall be equivalent to original
signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days. The Company’s offer contained herein
will automatically expire if we do not receive the fully signed Agreement within
this timeframe.





--------------------------------------------------------------------------------




I wish you good luck in your future endeavors.
Sincerely,
REVANCE THERAPEUTICS, INC.
By:
 
/s/Angus Russell
 
 
Angus Russel
 
 
Chairman
 
 
Board of Directors

Exhibit A – Proprietary Information and Inventions Agreement


ACCEPTED AND AGREED:
By:
 
/s/ L. Daniel Browne
 
 
L. Daniel Browne
 
 
 
 
 
October 13, 2019
 
 
Date








--------------------------------------------------------------------------------





EXHIBIT A
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT







